Citation Nr: 1614052	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  07-24 547	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a combined rating in excess of 20 percent for a left knee disability.

2. Entitlement to a rating in excess of 10 percent for right hip trochanter bursitis.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The appellant is a Veteran served on active duty from May 1964 to May 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2006 and May 2009 rating decisions by the Huntington, West Virginia and Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Offices (RO.  The Veteran's record is now in the jurisdiction of the Philadelphia RO.  In September 2009, a video conference hearing was held before the undersigned Acting Veterans Law Judge.  In October 2013 the Veteran appeared at a Travel Board hearing that was held before another of the undersigned.  Transcripts of both hearings are associated with the record.  In February 2010 and in January 2014, the case was remanded for further development. 

As the law requires that all judges who held a hearing on an issue must participate in a decision on the issue the case was assigned to a panel of three (3) judges; at the October 2013 Travel Board hearing the Veteran waived his right for a hearing before the third of the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At no time under consideration is the Veteran's service-connected left knee disability shown to have been manifested by more than mild instability or compensable limitations of flexion or extension.

2. At no time under consideration is the Veteran's service connected right hip disability shown to have been manifested by compensable limitation of flexion or extension.



CONCLUSIONS OF LAW

1. A combined rating in excess of 20 percent is not warranted for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 4.1, 4.3, 4.6, 4.21, 4.44, 4.55, 4.59, 4.71a, Diagnostic Codes (Codes) 5003,5257, 5260, 5261 (2015).

3. A rating in excess of 10 percent is not warranted for the Veteran's right hip disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.6, 4.21, 4.44, 4.55, 4.59, 4.71a, Codes 5251, 5252 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A May 2006 RO provided the Veteran notice that satisfied the requirements of the VCAA.  No additional notice is required, and it is not alleged otherwise. 

VA has a duty to assist the Veteran in the development of evidence needed to substantiated claims for VA benefits, to include assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. §  3.159.  All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2006, March 2011, October 2012, and September 2014.  There is no indication from the record, nor is it alleged that the examinations/opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The development sought in the prior remand was completed; no further action to ensure compliance with the Board's prior remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Schedular Criteria, Factual Background, and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities in 38 C.F.R., Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, while the evidence indicates a slight change in the Veteran's disability picture relative to the right hip, it is not sufficient to support a staged rating.  The evidence with respect to the Vetearn's left knee disability has been consistent throughout the appeals period and staged ratings are likewise not appropriate.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The disabilities on appeal here, namely left knee and right hip, involve considerations regarding limitation of motion.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§  4.40 and 4.45.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).

Left Knee Disability

The Veteran's left knee disability is currently rated under 2 Codes (10 percent rating for instability under Code 5257 (notably, the most recent rating Codesheet in the record erroneously lists it as by analogy to Code 5277-for flatfoot) and 10 percent for X-ray evidenced arthritis with less than compensable limitations of motion-under Codew5010, 5003).  

Under Code 5257 a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of knee motion is rated under either Code 5260 (for limitation of flexion) or Code 5261 (for limitation of extension).  Separate ratings may be assigned for limitations of flexion and extension, each.  Under Code 5260, flexion limited to 45 degrees is rated 10 percent, flexion limited to 30 degrees is rated 20 percent, and flexion limited to 15 degrees is rated 30 percent.  Under Code 5261, extension limited to 10 degrees is rated 10 percent, extension limited to 15 degrees is rated 20 percent disabling, extension limited to 20 degrees is rated 30 percent, extension limited to 30 degrees is rated 40 percent disabling, and extension limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

When limitation of motion of a specific joint is not compensable under the appropriate diagnostic code(s), a 10 percent rating may be assigned for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

[Other potentially applicable codes for rating knee disabilities include Codes 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage), 5262 (for impairment of tibia and fibula), and 5263 (genu recurvatum).  Here, pathology or impairment required for rating under these Codes is not shown, and rating under any of them would be inappropriate.]  

January 2005 private treatment records show that the Veteran had limitation of left knee flexion to 120 degrees and mild tenderness over the medial joint line.  X-rays showed mild medical compartment degenerative changes.  In May 2006, he was seen for complaints of left knee pain after an injury on a cruise.  Flexion was limited to 80 degrees; there was no instability; there was X-ray evidence of a nondisplaced tibial plateau fracture with a tear through the posterior horn to the medial meniscus.

On June 2006 VA examination the Veteran reported constant pain, frequent swelling, and some give-way weakness in the left knee.  He had increased pain with activity but had not missed any work as a barber in the previous year.  Range of motion studies showed flexion to 90 degrees with mild swelling and tenderness around the entire knee.  The X-rays showed mild degenerative changes.

On March 2011 VA examination the Veteran reported constant pain in the entire knee with frequent swelling and occasional give-way weakness.  He wore a brace on the knee and used a cane for stability.  He did not experience any true flare-ups but did have increased pain with standing in his work as a barber.  He did not walk long distances and had curtailed some activities because of knee pain.  He had limitation of motion with flexion to 105 degrees, but no specific swelling or effusion at the time of examination.  Testing for ligamentous stability was normal.

On October 2012 VA examination, the Veteran reported constant pain involving the entire knee.  He stated that he had reduced his work day by an hour or two because of the pain.  Range of motion testing showed flexion to 90 degrees with tenderness over the entire surface of the knee but no evidence of effusion.  The knee was stable on testing and X-rays continued to show degenerative changes of the patellofemoral joint and the knee joint itself.

At the September 2014 VA examination it was noted that the Veteran continued to complain of pain involving the whole knee, but no longer used a knee brace.  He now (at age 71) worked a shortened work day as a barber because of the pain in his knee from standing.  There was no history of subluxation and no evidence of instability on testing.  Range of motion studies showed 90 degrees of flexion with slight crepitus, and the knee was tender to the touch.  X-rays showed degenerative changes in the left knee, with no significant change from those in March 2011.

The Veteran has consistently reported experiencing give way weakness in his left knee.  However, no VA examination has found instability on testing, and the record presents no basis for classifying the left knee instability as more than slight.  Accordingly, a schedular rating in excess of 10 percent for instability is not warranted.  See 38 C.F.R. § 4.71a, Code 5257.
Regarding the arthritis with limitation of motion component of the left knee disability, X-rays have shown, and it is not in dispute, that the Veteran has mild degenerative changes in the left knee.   The analysis proceeds next to consideration of a rating in excess of 10 percent under Code 5260 (for limitation of flexion), or Code 5261 (for limitation of extension), or both.  Private treatment records and VA examination reports do not show that at any time flexion of the left knee was limited to less than 60 degrees or extension was limited at more than 5 degrees.  Consequently, limitations of motion found fall squarely with the Code 5260, 5261 criteria for 0 percent ratings for any flexion and extension limitations.  Accordingly, a rating in excess of 10 percent under Code 5260 or 5261 or under a combination of those 2 Codes is not warranted.  The limitation of left knee motion shown is now rated under Codes 5010, 5003 which provides for a maximum 10 percent rating when only one major joint is involved.  Consequently, a schedular rating in excess of 10 percent under Code 5010 is also not warranted.  The Board acknowledges the Veteran's reports of pain and fatigue with prolonged standing (particularly in his occupation as a barber).  However, those factors are not shown to result in increased limitations on motion/or increased instability that would meet or approximate (see 38 C.F.R. § 4.7) the schedular criteria for higher ratings.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85. 

Right Hip Disability

The current 10 percent rating for this disability is under Code 5019 (for bursitis) which provides for rating (as arthritis) under the criteria for rating hip motion limitations.   

Hip disability is rated under Codes 5250 through 5255, with 5251, 5252, and 5253 being the relevant criteria for the Veteran's disability.  38 C.F.R. § 4.71a. 

Under Code 5251, a 10 percent rating is assigned for thigh extension limited to 5 degrees.  Under 5252, a 10-percent rating is assigned for hip flexion limited to 45 degrees (and higher ratings require flexion limited to 30 degrees or less).  Under Code 5253, a 10-percent disability rating is assigned where there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees.  A 10-percent disability rating may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs.  A 20-percent maximum schedular disability rating is appropriate where there is inability to abduct beyond 10 degrees.  38 C.F.R. § 4.71a. 

The normal range of hip flexion is from 0 to 125 degrees and the normal range of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

On June 2006 VA examination, the Veteran reported that his hip bothered him in his job as a barber, causing pain, and resulting in reduction of activities to include long walks.  On physical examination he had tenderness over the greater trochanter and range of motion findings of extension to 0 degrees, flexion to 100 degrees, adduction to 20 degrees, abduction to 30 degrees, external rotation to 60 degrees, and internal rotation to 30 degrees.  There was no evidence of degenerative changes on X-ray.

On March 2011 VA examination, the Veteran complained of pain but was not tender over the greater trochanter.  Range of motion testing showed extension to 0 degrees, flexion to 90 degrees, abduction to 30 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Right hip X-rays were essentially negative.

On October 2012 VA examination the Veteran complained of constant pain which increased with extremes of motion.  Right hip range of motion was: flexion to 60 degrees, abduction to 30 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 20 degrees.  He reported that he had shortened his work day by an hour or two because of pain.

On September 2014 VA examination the Veteran reported that he had stopped walking long distances because of right hip pain.  He was still working as a barber (at age 71) and reported increased hip pain with prolonged standing.  On examination right hip range of motion was: flexion to 60 degrees, abduction to 20 degrees, and extension to 70 degrees.  X-rays revealed mild degenerative changes (which were not found on March 2011 X-ray).
The Veteran has consistently reported experiencing right hip pain in his and has demonstrated some evidence of limitation of motion.  His complaints of pain on standing and walking have been consistent.  However, VA examinations have shown that right hip motion has not been limited to flexion only 45 degrees or less.  Accordingly a compensable disability rating under Code 5252 is not warranted, and a rating in excess of the 10 percent currently assigned (apparently by analogy to Code 5010) is not warranted.

The Board notes that the September 2014 VA examination included an X-ray with the first evidence of arthritis in the Veteran's right hip.  However, that finding (along with less than compensable limitation of motion) supports the 10 percent rating assigned.   Furthermore, at each of the VA examinations the Veteran denied experiencing any flare-ups, despite increased pain on prolonged standing and increased pain at the end ranges of motion.  In other words, these factors do not limit function to a degree warranting a higher schedular rating.  As was noted above the Veteran continues to be able to perform his job of barber despite the pain in his right hip (albeit for somewhat reduced workdays).  There is insufficient evidence of functional loss that would warrant an increased disability rating for the right hip.  

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to both his left knee and right hip disabilities.  The criteria also provide for higher ratings for more severe symptoms, to include greater limitations of motion.  The Board has noted and considered the Veteran's statements that he has cut back on his work hours each day because of his pain, but such reduction in work hours does not reflect the marked interference with employment that would warrant referral for extraschedular consideration.  As the disability pictures presented are contemplated by schedular criteria, those criteria are not inadequate and referral for extraschedular consideration is not warranted.


ORDER

A combined rating in excess of 20 percent for left knee disability is denied.

A rating in excess of 10 percent for the right hip disability is denied.




_________________________________
Wayne M. Braeuer
Veterans Law Judge, Board of Veterans' Appeals


_________________________________
Deborah J. Drucker
Acting Veterans Law Judge, Board of Veterans' Appeals



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


